FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                         May 6, 2014

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
LORETTA GAIL COLE, Personal
Representative of the Estate of Theta L.
Doty,

             Plaintiff - Appellant,*

v.                                                        No. 13-6225
                                                   (D.C. No. 5:13-CV-00051-C)
EDWARD LAKE, Director of Oklahoma                         (W.D. Okla.)
Department of Human Services, in his
official capacity; JOEL NICO GOMEZ,
Director of Oklahoma Health Care
Authority, in his official capacity,

             Defendants - Appellees.


                            ORDER AND JUDGMENT**


Before BRISCOE, Chief Judge, PORFILIO and O’BRIEN, Circuit Judges.


*
      The Plaintiff in district court, Theta L. Doty, died on or about October 25,
2013, after the appeal was filed. We grant the motion of her appointed personal
representative, Loretta Gail Cole, to be substituted as Plaintiff-Appellant in this
appeal. See Fed. R. App. P. 43(a)(1).
**
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      After the Oklahoma Department of Human Services (OKDHS) terminated her

Medicaid benefits, Theta L. Doty sought administrative review of the termination

decision. While her administrative appeal to the Chief Administrative Officer of

OKDHS was pending, she filed this civil rights suit in federal court against the

defendants pursuant to 42 U.S.C. § 1983, seeking declaratory and injunctive relief to

restore her benefits. Before the civil rights suit was tried or any affirmative relief

granted to Ms. Doty, the Chief Administrative Officer of OKDHS decided the

administrative proceeding in her favor, awarding her full retroactive and ongoing

benefits. Over Ms. Doty’s objection, the district court then dismissed the federal

action as moot.

      Ms. Doty’s attorneys subsequently applied in the district court for an award of

$26,010 in attorney’s fees, representing work performed on her behalf in federal

court. She sought these fees as a prevailing party under 42 U.S.C. § 1983.

See 42 U.S.C. § 1988(b) (providing that “[i]n any action or proceeding to enforce a

provision of [42 U.S.C. § 1983], the court, in its discretion, may allow the prevailing

party, other than the United States, a reasonable attorney’s fee as part of the

costs. . .”). The district court denied her application for fees, concluding that she was

not a “prevailing party” entitled to fees within the meaning of § 1988. She appealed.

      “Whether a litigant qualifies as a ‘prevailing party’ under a fee-shifting statute

such as § 1988 is a question of law that we review de novo.” Kansas Judicial Watch

v. Stout, 653 F.3d 1230, 1235 (10th Cir. 2011). Having reviewed the parties’ briefs,
                                           -2-
the record, and the applicable law under this standard of review, we conclude the

district court properly denied Ms. Doty’s application for attorneys’ fees.

      The judgment of the district court is accordingly affirmed.


                                               Entered for the Court


                                               John C. Porfilio
                                               Circuit Judge




                                         -3-